                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
                             GREEN BAY DIVISION
______________________________________________________________________________

ROYDAN ENTERPRISES, LTD.
c/o Daniel R. Hornung, Registered Agent
602 North 9th Street
Manitowoc, WI 54220-3924
                                                            Case No.
                      Plaintiff,

v.

CREDICO, INC.
c/o Megan Brandriet, Registered Agent
1212 W. Elkhorn Street
Sioux Falls, SD 57104.

                      Defendant.


                                        COMPLAINT


         Plaintiff ROYDAN ENTERPRISES, LTD. (Plaintiff Roydan), a Wisconsin corporation,

for its Complaint against Defendant Credico, Inc., d/b/a Credit Collections Bureau (Defendant

CCB), a South Dakota corporation herein alleges:

                                          THE PARTIES
         1.    Plaintiff Roydan is a corporation organized and existing under the laws of the

State of Wisconsin with offices at 602 N 9th Street, Manitowoc, WI 54220-3924.

         2.    Defendant CCB is a corporation organized and existing under the laws of the

State of South Dakota with its principal place of business at 3550 E. Rosser Ave, Bismarck, ND

58501.

         3.    Defendant CCB’s Registered Agent and In-house counsel is Megan Brandriet,

located at 1212 W. Elkhorn Street, Sioux Falls, SD 57104.



          Case 1:21-cv-00669-WCG Filed 05/27/21 Page 1 of 16 Document 1
             OFFICERS AND EMPLOYEES OF PLAINTIFF AND DEFENDANT

       4.      Duane Reiswig is Defendant CCB’s President and CEO.

       5.      Brenda Reiswig is Defendant CCB’s Vice-President.

       6.      Kim Berger, also known under the alias Kim Black, is the Northwest Division

Manager for Defendant CCB.

       7.      Brent Olsen, also known under the alias Brent Carter, is the Chief Operations

Officer for Defendant CCB.

       8.      Matt Stroh, also known under the alias Matt Ford, is the Executive Collection

Manager for Defendant CCB.

       9.      Megan Manis is the Chief Customer Officer for Plaintiff Roydan.


                                JURISDICTION AND VENUE


       10.     This is an action for breach of contract.

       11.     This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.

§ 1332, as Plaintiff Roydan is asserting claims for damages in excess of $75,000.00, exclusive of

interest, costs and attorneys’ fees, and this dispute is between a Wisconsin corporation and a

South Dakota corporation.

       12.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

       13.     This Court has personal jurisdiction over Defendant CCB in accordance with Wis.

Stat. § 801.05(5).

       14.     The contracts that are the subject of this complaint require that they be interpreted

according to Wisconsin law. Ex. 1 - 6.




                                       2
         Case 1:21-cv-00669-WCG Filed 05/27/21 Page 2 of 16 Document 1
                                    FACTUAL BACKGROUND


        15.     That paragraphs 1 through 14 of this Complaint are hereby re-incorporated and

alleged as if fully set forth herein.

        16.     Plaintiff Roydan licenses sophisticated debt collection software (Software) to debt

collection companies.

        17.     Plaintiff Roydan’s Software product brands include BLOODHOUND®,

ENCORE, CLIENTCONNECT, VIEWPOINT, ACCOUNT ADVANTAGE and DATA

EXCHANGE.

        18.     Defendant CCB is a debt collection company.

        19.     On 30 June 2020 Kim Black (of Defendant CCB) and Megan Manis (of Plaintiff

Roydan) first contacted each other regarding the possibility of Defendant CCB licensing one or

more Plaintiff Roydan Software products. Kim Black stated that money will be the biggest

struggle with getting ownership to transition to a new software and that there will need to be

efficiency gains. Ex. 7. See also Declaration of Megan Manis, ¶ 1.

        20.     On 9 July 2020, Plaintiff Roydan made its initial product demonstration (initial

demo) to Kim Black. Also present from Plaintiff Roydan were Megan Manis, Greg Brey, Jeff

Peterson, and Joe Cohen. The initial demo provided a general overview of Plaintiff Roydan’s

BLOODHOUND® Software and overall product architecture. Manis Dec.,¶ 2.

        21.     On 10 July 2020 Kim Black emailed Megan Manis and Matt Ford. Kim Black

 stated that she met with her team regarding the initial demo. She requested an estimate of cost

 to share with Defendant CCB Owners “so they don't waste Roydan's time.” Ex. 8.

        22.     On 16 July 2020 Defendant CCB and Plaintiff Roydan had a Pricing Review

Meeting. Attending the meeting were Beth Flores, Greg Brey, and Megan Manis of Plaintiff


                                        3
          Case 1:21-cv-00669-WCG Filed 05/27/21 Page 3 of 16 Document 1
Roydan and Kim Black and Matt Ford of Defendant CCB.                The meeting occurred via

“GoToMeeting” and its purpose was to walk Defendant CCB through Plaintiff Roydan’s pricing

proposal as well as discussion about typical return on investment (ROI) seen from similar

transitions. A follow-up email was sent by Megan Manis along with preliminary pricing for

discussion purposes. This pricing included a breakdown of data conversion costs along with

base BLOODHOUND® Software license fees, a preliminary discount structure, and typical

reduction figures. Ex. 9 - 12.

       23.     On 27 July 2020 Plaintiff Roydan hosted a demonstration of the ENCORE

Software product (Encore Demo) with Kim Black and Matt Ford of Defendant CCB. Present

from Plaintiff Roydan were Megan Manis, Greg Brey, Jeff Peterson, and Joe Cohen. Manis Dec.,

¶ 3.

       24.     Also on 27 July 2020, Megan Manis met with Kim Black, Matt Ford, Jeff

Peterson and Greg Brey to discuss the ENCORE Software product. Megan Manis sent a

breakdown of pricing following this meeting based on the usage estimates that Matt Ford

provided to Plaintiff Roydan. Ex. 13 - 15.

       25.     On 19 August 2020 Matt Ford of Defendant CCB put together an internal

business case for their evaluation of Plaintiff Roydan’s Software proposal including a breakdown

of Defendant CCB’s estimated cost savings as well as a breakdown of Plaintiff Roydan's fees.

Matt Ford sent a copy of these documents to Megan Manis. Ex. 16 - 18.

       26.     On 25 August 2020 there were a series of emails between Matt Ford and Megan

Manis discussing presentation planning. Matt Ford was planning to attend a Defendant CCB

board meeting on 15 September 2020 and get the board to watch a demo and go through Matt

Ford’s BLOODHOUND® Software transition sales proposal. Ex. 19.



                                       4
         Case 1:21-cv-00669-WCG Filed 05/27/21 Page 4 of 16 Document 1
       27.      On 1 September 2020 Defendant CCB sent a copy of its current Billing Tree

contract to Plaintiff Roydan. Ex. 20.

       28.      On or before 8 September 2020 Duane Reiswig, President and CEO of Defendant

CCB, proposed a series of questions to Plaintiff Roydan regarding the capabilities of its Software

products. Ex. 21.

       29.      On 8 September 2020 Joe Cohen of Plaintiff Roydan sent over answers to all of

Duane Reiswig’s questions along with customer references and agencies open to a visit from

Defendant CCB. Subsequently, Duane Reiswig sent over a series of additional questions and

Plaintiff Roydan provided answers to these additional questions as noted in Ex. 21 - 22.

       30.      On 10 September 2020 Megan Manis contacted Matt Ford and Kim Black to see

if they needed anything additional in preparation for their board meeting the next week. Megan

Manis also gave them onsite discovery dates to consider: the weeks of October 5th or October

12th. Ex. 23.

       31.      On 10 September 2020 Megan Manis received an email from Matt Ford

forwarding Duane Reiswig's response to Plaintiff Roydan’s answers to his questions. Duane

Reiswig stated that he wanted answers in writing and said: "To me what is said in the "sales

promise / pitch" is as important as what's in the contract." Ex. 24.

       32.      On 23 September 2020 there was an onsite visit at Defendant CCB’s Bismarck,

ND office. Megan Manis and Dan Hornung flew to Bismarck to meet with Duane Reiswig and

his team in person. Megan Manis and Dan Hornung immediately had a lunch meeting with Kim

Black. After lunch, Duane Reiswig and Brent Olsen came into the conference room to meet with

Dan Hornung and Megan Manis. Duane Reiswig reviewed his comparison of fees between his




                                       5
         Case 1:21-cv-00669-WCG Filed 05/27/21 Page 5 of 16 Document 1
existing software systems and Plaintiff Roydan’s BLOODHOUND® Software system. Manis

Dec., ¶ 4.

       33.     After lunch, at the 23 September 2020 meeting between the representatives of

Plaintiff Roydan and Defendant CCB, there was a significant conversation with regard to a go-

live date for the BLOODHOUND® Software system. Plaintiff Roydan identified the best go-

live dates where the month end and weekends aligned. Plaintiff Roydan and Defendant CCB

identified three possibilities: 1 March 2021, 1 May 2021, or 1 August 2021. Plaintiff Roydan

offered that 1 March 2021 was a very aggressive time schedule and it would really require an

“all hands on deck” approach with everything coming together like clockwork. Duane Reiswig

of Defendant CCB suggested 1 August 2021 because of vacations and the short summer season

in the Dakotas. Plaintiff Roydan and Defendant CCB agreed on a go-live date of 1 March 2021

with a backup of date of 1 May 2021.

       34.     Normally Plaintiff Roydan starts charging for software license fees to a customer

when the contract is signed, but Plaintiff Roydan agreed that fees would not start until the agreed

1 March 2021 go-live date. If Defendant CCB delayed until 1 May 2021, then the fees to

Defendant CCB would begin on 1 March 2021.

       35.     At the conclusion of the 23 September 2020 meeting Defendant CCB’s President

and CEO Duane Reiswig got out his checkbook and wrote a check for the up-front data

conversion services fee. Duane Reiswig stated that his handshake is as good as any signature

and he would sign the contract in the coming day. Manis Dec., ¶ 5.

       36.     On 23 September 2020 at 7:56 pm - Megan Manis wrote to Plaintiff Roydan on

Slack: “It's official! Check for conversion and setup in hand....(still need the quotes signed - but

it's an official handshake)”. Manis Dec., ¶ 6.



                                       6
         Case 1:21-cv-00669-WCG Filed 05/27/21 Page 6 of 16 Document 1
        37.    On 24 September 2020 Duane Reiswig sent a summary of Defendant CCB's

history as well as a breakdown of their project team. He stated that this was in preparation for

the onsite discovery week planned in October. Megan Manis responded that Defendant CCB has

a great group of employees and is excited to move forward. Ex. 25.

        38.    On 24 September 2020 Megan Manis sent a copy of revised contracts/quotes.

Megan Manis asked Duane Reiswig to sign and return. Megan Manis also stated that Plaintiff

Roydan’s implementation team was ready to hit the ground running tomorrow (25 September

2020). Duane Reiswig replied to the email and said he would sign once Brent Olsen “tells me

this is what we figured before and it is correct” and after it was run by Defendant CCB’s in-

house counsel Megan Brandriet. Duane Reiswig stated he planned to have the contracts/quotes

signed by Monday, 28 September 2020. Ex. 26.

        39.    On 29 September 2020 Joe Cohen of Plaintiff Roydan hosted a 1.5 hour demo for

the Client Services Team of Defendant CCB.

        40.    On 29 September 2020 Joe Cohen of Plaintiff Roydan hosted a 1.5 hour demo for

the Admin Team of Defendant CCB.

        41.    On 30 September 2020 Duane Reiswig confirmed that Defendant CCB’s in-house

“Attorney says it’s ok” and that he was going to get the signed contract in the mail or e-sign the

documents and send them to Megan Manis by 1 October 2020 after he had scanned through it

himself. Ex. 27-28.

        42.    Additionally, on 30 September 2020 a series of additional emails went back and

forth throughout the day between the parties setting up the details for the onsite discovery. Ex.

27-28




                                       7
         Case 1:21-cv-00669-WCG Filed 05/27/21 Page 7 of 16 Document 1
       43.     On 1 October 2020 in response to contract questions from Duane Reiswig, Beth

Flores of Plaintiff Roydan sent an email to Duane Reiswig with updated quotes for licensing

Plaintiff Roydan’s BLOODHOUND® and ENCORE Software products. Ex. 29 – 30.

       44.     On 5 October 2020 there was a meeting between Defendant CCB and Plaintiff

Roydan to discuss the Onsite Discovery Agenda. Ex. 31.

       45.     On 6 October 2020 Plaintiff Roydan conducted a product demonstration for

Collection Managers and Supervisors of Defendant CCB. A copy of the interactive recording

was sent to Brent Olsen and Kim Black of Defendant CCB as well as Megan Manis and Beth

Flores of Plaintiff Roydan. Participants in the live demo included Duane Reiswig, Brent Olsen,

Jeff Peterson, Ron Crane, and Kendra. Ex. 32 – 33.

       46.     From 11 October 2020 to 16 October 2020 Plaintiff Roydan sent employees

onsite for the week to conduct and go through its standard discovery process. Ex. 34.

       47.     On 15 October 2020, while Plaintiff Roydan employees were onsite at CCB, Joe

Cohen of Plaintiff Roydan conducted a demo of Plaintiff Roydan’s VIEWPOINT Software

product for Brent Olsen and other employees of Defendant CCB.

       48.     On 16 October 2020 Duane Reiswig indicated some caution in signing the

contracts between Defendant CCB and Plaintiff Roydan. Ex. 35.

       49.     On 16 October 2020 there was an email exchange between Plaintiff Roydan

(Ryan Manis, Dan Hornung and Megan Manis) and Defendant CCB (Duane Reiswig), in which

Defendant CCB, among other things, asked for more discounts. In response, Megan Manis stated

on behalf of Plaintiff Roydan that it must have a commitment today. Key points in Megan

Manis’s 16 October 2020 email included: "We have provided more discounts than we ever have

in history. I continued to do this for you through our discussions to help with your transition. At



                                       8
         Case 1:21-cv-00669-WCG Filed 05/27/21 Page 8 of 16 Document 1
the end of the day we all have businesses to run.         In business, you look to make good

investments with good people. Building, supporting and hosting software costs money. We can

only give so much of the farm away. We have built a Roydan family of customers that we are

proud to serve. Customers that trust us with their business and their clients. This is one of the

reasons we are transitioning into an ESOP company.          We want to continue to have this

relationship with our customers forever. This is the sort of relationship we feel that we can have

with you and your agency. However, it is not fair to anyone involved to continue discussions

without a commitment." "We appreciate your vetting process and look forward to receiving the

signed agreements before Jeff and Ryan depart today. We know that you will make the decision

that is best for you, your team, and the future of your company." Ex. 35.

       50.     On 16 October 2020 Ryan Manis of Plaintiff Roydan received hand-signed

quotes/contracts from Duane Reiswig, President and CEO of Defendant CCB before leaving

Defendant CCB for the airport to return to Wisconsin.     Megan Manis addressed the employees

of Plaintiff Roydan at 2:56pm to announce Defendant CCB as a new customer. Ex. 36 – 40.

       51.     In a 19 October 2020 email Duane Reiswig confirmed that he had signed the

quotes/contracts. He stated: “Now that we are fully committed and looking forward to your

statement of work and actually getting the process started, I don’t think you will run into this

“difficulty” again.” Ex. 41.

       52.     In the same 19 October 2020 email Duane Resiwig confirmed that only Brenda

Reiswig, himself, and Brent Olsen have the authority to approve anything that deals with

expenses. Ex. 41.

       53.     On 27 October 2020 Plaintiff Roydan recommended starting weekly project

meetings and requested action items. Ex. 42.



                                       9
         Case 1:21-cv-00669-WCG Filed 05/27/21 Page 9 of 16 Document 1
       54.     On 30 October 2020 a high level summary was sent from Plaintiff Roydan to

Duane Reiswig, Kim Black, Matt Ford, and Brent Olsen regarding Plaintiff Roydan’s

understanding of Defendant CCB’s business as well as how their partnership with Plaintiff

Roydan will meet their needs moving forward. In this document, it is noted that if the project is

delayed, the secondary go-live date that makes operational sense is the previously discussed 1

May 2021 date. Ex. 43.

       55.     From 5 November 2020 to 28 January 2021 Plaintiff Roydan and Defendant CCB

engaged in weekly project meetings via teleconference. These continued through the end of

January when Duane Reiswig put the project on hold. Ex. 44.

       56.     On 17 November 2020 digital quotes/contracts were accepted via the Quote Valet

portal. Beth Flores completed the electronic signature step on behalf of Duane Reiswig for the

QuoteWerks quotes that he had previously hand-signed. The electronic quote "package" included

copies of the hand signed documents so that Plaintiff Roydan could track them in its quoting

system. The original hand-signed documents completed on 14 October 2020 were noted in the

digital comment section.     Beth Flores sent an email to Duane Reiswig and Brent Olsen

explaining what she was doing and that they could expect to see emails with copies of the signed

quotes/contracts. Ex. 45 – 50.

       57.     On 25 November 2020 a revised Letter of Understanding was issued from

Plaintiff Roydan to Defendant CCB based on feedback from Defendant CCB. Ex. 51.

       58.     From 3 December 2020 to 5 December 2020 Duane Reiswig asked, among other

things, for assurance that the 1 March 2021 go live date could be met. Megan Manis responded

that they were on track and that “Jeff Peterson will conduct a milestone check while onsite in

January to assess where we are with setup. This will be the next indicator for preparedness for



                                      10
        Case 1:21-cv-00669-WCG Filed 05/27/21 Page 10 of 16 Document 1
go-live.” Duane Reiswig responds: “Sounds good, appreciate the update.           Helps me relax a

little bit!”. Ex. 52 – 53.

        59.     On 30 December 2020 Duane Reiswig asks Dan Hornung to contribute to a sober

living charity Duane Reiswig is involved in. As a good faith gesture, Dan Hornung does make a

personal donation. Ex. 54 – 55.

        60.     On 18 January 2021 Duane Reiswig sends an email to numerous leaders at both

Plaintiff Roydan and Defendant CCB listing over 21 “POSITIVES about Roydan and

Bloodhound [Software]”, which concluded: “This may help us [Defendant CCB] be a leader in

the field again vs always trying to play catch up with what the other guys have.” 1/18/2021 -

Duane's Optimistic Thoughts - enough said. Ex. 56.

        61.     On 20 January 2021, Megan Manis of Plaintiff Roydan reorganized project

meetings by department to empower the team at Defendant CCB and ensure a smooth transition

to prepare for the 1 March 2021 go-live date. Ex. 57.

        62.     On 26 January 2021 Duane Reiswig indicated in an email to Megan Manis that

Defendant CCB would have trouble meeting the 1 March 2021 go-live date and suggests going

to the 1 May 2021 go-live date. Ex. 58.

        63.     On 28 January 2021 Megan Manis responds to Duane Reiswig’s 26 January 2021

email that Plaintiff Roydan is confident that it can meet the 1 March 2021 go-live date.

Specifically: “[Roydan] would be willing to consider shifting to a May 1st go-live date, with the

expectation that all work and setup will still be completed by March 1st so the systems can be

used side-by-side. This aids in repetitive training and confidence in preparation for go-live.’ Ex.

58.

        64.     On 29 January 2021 cancellation occurs. Duane Reiswig states:



                                       11
         Case 1:21-cv-00669-WCG Filed 05/27/21 Page 11 of 16 Document 1
               We are going to have to put our conversion on hold to re-evaluate
               if the Bloodhound software is going to work for CCB.
               First I was thinking maybe we would just do a May 1 conversion
               date but no one on my board of directors / management team
               thinks that is doable either. And some real doubt about the
               program itself was raised so a re-evaluation is necessary.
                                                ***
               I will be in the office tomorrow if you’d like to visit or if you’d
               like some more specific reasons for this decision.
               I’m sorry this isn’t working out like we both assumed and planned.

               Ex. 59

       65.     On 29 January 2021 Megan Manis responds saying “we see no reason why a May

1st date would not be successful” and “We have instructed our team to continue as planned for

the time being so we do not lose momentum. However, we respectfully ask that you make a

final decision no later than Wednesday of next week about moving forward with a May 1st go-

live date, or proceeding with cancellation of the project.” Ex. 59.

       66.     On Sunday, 31 January 2021, Duane Reiswig sends Plaintiff Roydan a lengthy

handwritten document explaining his reasons for wanting to put the project on hold. Ex. 60.

       67.     On Monday, 1 February 2021 Plaintiff Roydan attempts to call Duane Reiswig at

9:00am for a previously scheduled phone conference. Duane Reiswig does not show up and

after 15 minutes has passed Megan Manis leaves him a follow up voicemail. Plaintiff Roydan

then scheduled an afternoon meeting with Duane Reiswig, which he says he cannot make.

Duane Reiswig leaves Megan Manis a voicemail saying he can meet at 9:30am Tuesday, 2

February 2021. Manis Dec., ¶ 7.

       68.     On Tuesday, 2 February 2021 Duane Reiswig and Plaintiff Roydan’s team met

via phone. Duane Reiswig expressed interest in delaying the project until later in the year.

Plaintiff Roydan lets Duane Reiswig know that the next step is to proceed with an addendum to



                                      12
        Case 1:21-cv-00669-WCG Filed 05/27/21 Page 12 of 16 Document 1
the current agreement to allow the project to be placed on hold. Megan Manis lets Duane

Reiswig know there will be fees associated with this delay. Duane Reiswig agrees to provide

Plaintiff Roydan with a list of items he would like to see as proof of Plaintiff Roydan’s readiness

upon restarting the project in the future. Duane Reiswig provides the list later that day.

Manis Dec., ¶ 8.

       69.       On Wednesday, 3 February 2021 Plaintiff Roydan delivers the contract

addendum to Duane Reiswig via email. Duane Reiswig responds late in the evening that he has

questions and would like to discuss the addendum on Thursday, 4 February 2021. He asks that

the Data Holding Fee outlined in the addendum be lowered. Ex, 61.

       70.       On 4 February 2021 Defendant CCB cancels the project for its convenience. Ex.

62.

       71.       On 19 February 2021 Megan Manis sends Duane Reiswig all documents

pertaining to his agreement cancellation along with the support schedules and exhibits.

Specifically, Megan Manis’s 19 February 2021 letter states, in part:

       For your convenience, on 4 February 2021 you chose to terminate your
       agreements with Roydan Enterprises, LTD (ROYDAN). Pursuant to the
       terms and conditions of the agreements, including paragraph 15.5 of the
       “Software ASP License Agreement” (see Exhibit A attached) between our
       companies we attach a schedule (Schedule A) of amounts owed by
       Credico/Credit Collections Bureau (CCB) to ROYDAN. These amounts
       … are due immediately. Reference copies of the agreements are attached
       as Exhibits A-F.

       Ex. 63.

       72.       On 3 March 2021 after a phone conference the prior week with Duane Reiswig,

Plaintiff Roydan provided a proposal for reinstating the project. Ex. 64.




                                      13
        Case 1:21-cv-00669-WCG Filed 05/27/21 Page 13 of 16 Document 1
       73.     On 8 March 2021 Duane Reiswig asks for an in-person meeting with Plaintiff

Roydan and refers to the amounts Defendant CCB owes Plaintiff Roydan for Defendant CCB

terminating the contract for convenience as a “fantasy.” Ex. 64.

       74.     On 10 March 2021 Megan Manis agrees to the in-person meeting. Manis Dec.,

¶ 9.

       75.      On 13 April 2021 there was an in person meeting between Defendant CCB and

Plaintiff Roydan.    Brent Olsen and Matt McCleod attended on behalf of Defendant CCB.

Defendant CCB said it would offer a counter-proposal on or before 21April 2021. Ex. 66.

       76.     On 20 April 2021 Defendant CCB offered a series of unacceptable counter-
proposals. Ex. 67.
       77.     On 27 April 2021 Megan Manis of Plaintiff Roydan wrote Duane Reiswig of

Defendant CCB: “Your proposals come nowhere near resolving this situation. You chose to

terminate your agreement for convenience. We have previously explained why that is so. We

have also presented you with a bill for the cost of that termination action which you initiated. A

copy of that bill is, again, attached to this email. By refusing to pay that bill for terminating your

agreement for your company’s convenience, your company is now in material breach of the

agreement. You can fix that by paying the bill.” Ex. 68.

       78.     Later on 27 April 2021 Duane Reiswig, President and CEO of Defendant CCB

wrote Megan Manis of Plaintiff Roydan stating, among other things, that: “Your “fantasy” bill is

not something that has been earned since it is based on anticipated usage 5 years from now” and

again refused to pay the bill.

                            COUNT I – BREACH OF CONTRACT




                                      14
        Case 1:21-cv-00669-WCG Filed 05/27/21 Page 14 of 16 Document 1
         79.     Plaintiff Roydan hereby re-alleges and incorporates by reference paragraphs 1

through 78.

         80.     Plaintiff Roydan and Defendant CCB entered into binding written contracts. Ex.

1 – 6.

         81.     Plaintiff Roydan performed all the terms of the aforesaid binding written

         contracts.

         82.     Defendant CCB terminated those agreements for its own convenience.

         83.     Defendant CCB refused to pay the amounts owed for terminating for

         convenience.

         84.     Defendant CCB was put on notice of its resulting material breach and informed

that it could fix the material breach by paying the amounts owed.

         85.     Defendant CCB refused to fix the material breach of the agreement.
         86.     Defendant CCB has breached the express terms of the written agreements it has

with Plaintiff Roydan.

         87.     Plaintiff Roydan has been damaged in an amount to be determined at trial by

Defendant CCB refusing to first pay the amounts it owed under the contracts for its termination

for convenience and second by refusing, after notice, to fix its material breach of the agreement.




                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Roydan demands judgment and relief against Defendant CCB as

follows:

           A. For an order of specific performance requiring Defendant CCB to pay the amounts




                                         15
           Case 1:21-cv-00669-WCG Filed 05/27/21 Page 15 of 16 Document 1
owed for its terminating the agreement for its convenience.

         B. For judgment that Defendant CCB materially breached the agreement after failing to

cure its breach.

         C. For Plaintiff Roydan’s costs, disbursements, and attorneys' fees; and

         D. For such other relief as the Court deems just and proper.
                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rules of Civil Procedure Rule 38, Plaintiff hereby demands a jury

trial on all issues triable by jury.

        Dated this 27th day of May, 2021.
                                                     RYAN KROMHOLZ & MANION S.C.
                                                     Attorneys for the Plaintiff,
                                                     Roydan Enterprises, Ltd.

                                               By:    s/Joseph A. Kromholz
                                                     Joseph A. Kromholz
                                                     State Bar No. 1002464
                                                     John M. Manion
                                                     State Bar No. 1021189

P.O. Address
P.O. Box 26618
Milwaukee, WI 53226-0618
Ph: (262) 783-1300
jkromholz@rkmiplaw.com
jmanion@rkmiplaw.com




                                       16
         Case 1:21-cv-00669-WCG Filed 05/27/21 Page 16 of 16 Document 1
